        Case 1:15-cr-00095-AJN Document 2876
                                        2873 Filed 06/04/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                                                                           6/4/20
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    June 4, 2020

BY ECF
                                                                                  SO ORDERED     6/4/20
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square                                                               Alison J. Nathan, U.S.D.J.
New York, New York 10007

       Re:    United States v. Nico Burrell, et al., S14 15 Cr. 95 (AJN),
              Defendant Ivanjoel Aryeetey (No. 32)

Dear Judge Nathan:

       The Government writes with respect to the above-captioned defendant’s guilty plea
proceeding today. In light of the fact that the defendant’s conviction on Count Four of the S2 15
Cr. 95 (AJN) Indictment and the sentence on that Count were vacated at today’s plea, the
Government, with consent of the defendant, seeks the defendant’s continued detention pending SO
imposition and execution of sentence (scheduled to occur in June 2020) on Count One of the S14 ORDERED
15 Cr. 95 (AJN) Information, to which he has pleaded guilty today, pursuant to 18 U.S.C. §§
3141(b) and 3143(a)(1).

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                        By:     ______/s/_______________________________
                                                Drew Skinner
                                                Assistant United States Attorney
                                                Tel. (212) 637-1587

cc: Natali Todd, Esq. (by ECF)
